 Case 19-51037       Doc 37    Filed 12/18/19     Entered 12/18/19 16:27:51        Page 1 of 9



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT

 ____________________________________
 IN RE:                               )
                                      )          CASE NO.          19-51037
 GEORGE MORTON BOLLING, JR.,          )
                                      )          CHAPTER 13
        Debtor.                      )
 ____________________________________)           ECF No.           27


                                         Appearances

George Morton Bolling, Jr.                                 Pro se Debtor

Roberta Napolitano                                         Chapter 13 Trustee
10 Columbus Boulevard
6th Floor
Hartford, CT 06106

Linda St. Pierre                                           Attorney for HSBC Bank USA
McCalla Raymer Leibert Pierce, LLC
50 Weston Street
Hartford, CT 06120


                        MEMORANDUM OF DECISION AND ORDER
                     GRANTING MOTION TO DISMISS WITH PREJUDICE

Julie A. Manning, Chief United States Bankruptcy Judge

       I.      Introduction

       George Morton Bolling, Jr. (the “Debtor”), proceeding pro se, commenced this case by

filing a Chapter 13 petition on August 2, 2019. The Debtor filed his Chapter 13 Plan on August

13, 2019. On October 8, 2019, the Chapter 13 Trustee (the “Trustee”) moved to dismiss this

case with prejudice under 11 U.S.C. §§ 1307 and 349(a) (the “Trustee’s Motion to Dismiss”).

On October 13, 2016, the Trustee filed an objection to the confirmation of the Debtor’s Chapter

13 Plan. After the Trustee’s Motion to Dismiss was filed and after the Trustee objected to
    Case 19-51037     Doc 37     Filed 12/18/19       Entered 12/18/19 16:27:51       Page 2 of 9



confirmation of the Debtor’s Chapter 13 Plan, the Debtor filed a motion to withdraw his case,

which the Court deems to be the Debtor’s Motion to Dismiss his Chapter 13 case pursuant to 11

U.S.C. § 1307(b) (the Debtor’s Motion to Dismiss”). ECF. No. 27.

         On November 14, 2019, the Court held a hearing on the confirmation of the Debtor’s

Chapter 13 Plan, the Trustee’s Motion to Dismiss, and the Debtor’s Motion to Dismiss. The

Debtor did not appear at the November 14th hearing. During the hearing, counsel for the Chapter

13 Trustee requested that if the Debtor’s Motion to Dismiss is granted, dismissal should be with

prejudice to refiling because the Debtor’s serial filings amounted to repetitive abuse of the

bankruptcy process.1 At the conclusion of the hearing, the Court took all three matters under

advisement.

         On November 15, 2019, HSBC Bank USA filed a Motion for Relief from Stay seeking,

among other things, in rem relief. HSBC Bank USA also objected to confirmation of the

Debtor’s Chapter 13 Plan. For the reasons that follow, the Court grants the Debtor’s Motion to

Dismiss, but conditions the dismissal with prejudice. All other pending matters in the Debtor’s

case are now moot due to the dismissal of the case.

         II.    Absolute right of dismissal under 11 U.S.C. § 1307(b)

         Pursuant to 11 U.S.C. § 1307(b), “[o]n request of the debtor at any time, if the case has

not been converted under section 706, 1112, or 1208 of this title, the court shall dismiss a case

under this chapter.” A Chapter 13 debtor’s right to voluntarily dismiss his case, when that case

has not been converted from another chapter, is absolute. See 8 Collier on Bankruptcy,

¶1307.03, p. 1307–8 - 1307–9 (Alan N. Resnick & Henry J. Sommers eds., 16th ed.) (explaining

that 1307(b) “serves the critical purpose of ensuring that chapter 13 remains a voluntary



1
    The Debtor has filed eleven bankruptcy cases since 2007. See ECF No. 7.
                                                  2
 Case 19-51037        Doc 37      Filed 12/18/19       Entered 12/18/19 16:27:51         Page 3 of 9



proceeding, and that a debtor who initially files a chapter 13 case cannot be forced to remain in a

repayment proceeding or required to proceed under chapter 7 if the debtor chooses not to

continue the case.”). The United States Court of Appeals for the Second Circuit has described

section 1307(b) as “unambiguously requir[ing] that if a debtor ‘at any time’ moves to dismiss a

case that has not previously been converted, the court ‘shall’ dismiss the action.” In re Barbieri,

199 F.3d 616, 619 (2d Cir. 1999). The word “shall,” the Barbieri court explained, “is mandatory

and leaves no room for the exercise of discretion.” Id.

        In Barbieri, the Second Circuit addressed the bankruptcy court’s denial of the debtor’s

motion to dismiss his voluntarily-filed Chapter 13 petition and its decision to instead, sua sponte,

convert the debtor’s case to a Chapter 7 case. The Second Circuit reversed the bankruptcy court,

holding that “a debtor has an absolute right to dismiss a Chapter 13 petition under § 1307(b),

subject only to the limitation explicitly stated in that provision.” Id. In this case, the Debtor’s

Chapter 13 case is not one that has previously been converted from another chapter. Therefore,

the Court must grant the Debtor’s Motion to Dismiss under section 1307(b).

        III.    Dismissal with prejudice and/or to prevent an abuse of process

        “Section 349(a) of the Bankruptcy Code establishes a general rule that dismissal of a

bankruptcy case is without prejudice, but at the same time expressly grants a bankruptcy court

the authority to dismiss a case with prejudice to a subsequent filing of any bankruptcy petition.”

In re Casse, 219 B.R. 657, 662 (Bankr. E.D.N.Y. 1998), subsequently aff’d, 198 F.3d 327 (2d

Cir. 1999). Section 349(a) provides that “[u]nless the court, for cause, orders otherwise, the

dismissal of a case under this title does not bar the discharge, in a later case under this title, of

debts that were dischargeable in the case dismissed; nor does the dismissal of a case under this

title prejudice the debtor with regard to the filing of a subsequent petition under this title, except



                                                   3
 Case 19-51037       Doc 37     Filed 12/18/19       Entered 12/18/19 16:27:51        Page 4 of 9



as provided in section 109(g) of this title.” 11 U.S.C. § 349. Therefore, “if ‘cause’ warrants, a

court is authorized, pursuant to § 349(a), to dismiss a bankruptcy case with prejudice to refiling.”

Casse at 662.

       In addition to the express authority set forth in section 349, section 105(a) of the

Bankruptcy Code provides that “[n]o provision of this title shall be construed to preclude the

court from, sua sponte, taking any action or making any determination necessary or appropriate

to enforce or implement court orders or rules, or to prevent an abuse of process.” Thus, section

105(a) empowers the Court to act as necessary to prevent an abuse of the bankruptcy process.

See 8 Collier on Bankruptcy, ¶1307.04, p. 1307–11 - 1307–12 (Alan N. Resnick & Henry J.

Sommers eds., 16th ed.).

       Though the Debtor has an absolute right to voluntarily dismiss his Chapter 13 case, the

Court “can impose conditions and sanctions in the dismissal order.” In re Greenberg, 200 B.R.

763, 768 (Bankr. S.D.N.Y. 1996). The Barbieri court recognized that “[f]aced with individual

debtors filing and dismissing multiple Chapter 13 petitions in order to take advantage repeatedly

of the Code’s automatic stay provisions, some courts have imposed conditions upon future filing

when granting these debtors’ motions to dismiss.” Barbieri, 199 F.3d at 662, n.8. (citing In re

Greenberg, 200 B.R. at 770). While the Second Circuit in Barbieri took “no position on whether

such conditions are permissible or whether they infringe on a debtor’s absolute right to dismiss

Chapter 13 petitions voluntarily,” it did note “such conditions, if permissible, would serve as an

additional powerful tool in preventing abuse.” Id.

       Furthermore, in the case of In re Procel, 467 B.R. 297, 305, 308-09 (S.D.N.Y. 2012), the

United States District Court for the Southern District of New York found that the bankruptcy

court contravened Barbieri by granting the United States Trustee’s motion to convert to Chapter



                                                 4
    Case 19-51037      Doc 37      Filed 12/18/19       Entered 12/18/19 16:27:51    Page 5 of 9



7 notwithstanding the debtor’s motion to dismiss. The District Court remanded the case “to

allow the Bankruptcy Court to determine what other sanctions or conditions to impose in relation

to [the debtor’s] § 1307(b) dismissal.” Id. at 309.

        Therefore, a court may, under certain circumstances such as the ones present here,

impose conditions on dismissal of a Chapter 13 case without infringing on the Debtor’s absolute

right to dismiss under section 1307(b). Specifically, courts can impose conditions on a dismissal

order to protect against further abuses of the bankruptcy process under section 349(a) where

cause exists, and under section 105(a) to prevent an abuse of process. See Greenberg, 200 B.R.

at 767; Procel, 467 B.R. at 309.

        IV.    Facts supporting dismissal with prejudice

        Cause exists to dismiss the Debtor’s case with prejudice to refiling for a two-year period.

The facts demonstrate that the Debtor’s multiple bankruptcy filings were for the sole intent of

frustrating two foreclosure proceedings initiated against him in Connecticut Superior Court and

not for any genuine bankruptcy purpose.

                          The HSBC State Court Foreclosure Action

        On January 2, 2007, HSBC Bank initiated a foreclosure proceeding against the Debtor in

Connecticut Superior Court. HSBC Bank v. Bolling, George, FBT-CV07-6000669-S (the

“HSBC State Court Foreclosure Action”). A Judgment of Strict Foreclosure entered against the

Debtor in the HSBC State Court Foreclosure Action on July 6, 2010. Since that date, the Debtor

has engaged in a series of bankruptcy filings related to law days set in the HSBC State Court

Foreclosure Action.2




2
 The Court also notes that the Debtor filed a bankruptcy petition within months of the
commencement of the HSBC State Court Foreclosure Action: the Debtor filed case 07-50272 on
                                                    5
 Case 19-51037       Doc 37     Filed 12/18/19        Entered 12/18/19 16:27:51      Page 6 of 9



      Date of Law Day              Date of Bankruptcy Filing         Bankruptcy Case Number
 August 31, 2010                  July 12, 2010                     10-51640

 January 10, 2012                 January 9, 2012                   12-500313

 November 13, 2012                October 8, 2012                   12-518264

 December 12, 2015                November 4, 2015                  15-51551



                        The U.S. Bank State Court Foreclosure Action

       On June 23, 2008, U.S. Bank initiated a foreclosure proceeding against the Debtor in

Connecticut Superior Court. U.S. Bank v. Bolling, George, FBT-CV08-5016819-S (the “U.S.

Bank State Court Foreclosure Action”). A Judgment of Strict Foreclosure entered against the

Debtor in the U.S. Bank State Court Foreclosure Action on September 28, 2009. Since that time,

the Debtor has engaged in a pattern of bankruptcy filings in relation to the law days set in the

U.S. Bank State Court Foreclosure Action.

      Date of Law Day              Date of Bankruptcy Filing         Bankruptcy Case Number
 February 17, 2015                January 22, 2015                  15-50096

 November 24, 2015                November 4, 2015                  15-51551

 April 11, 2017                   April 4, 2017                     17-50376

 December 11, 2018                July 12, 2018                     18-50879

 December 4, 2018                 December 3, 2018                  18-51571

 August 6, 2019                   August 2, 2019                    19-51037




May 16, 2007. In addition, on February 2, 2009, the Debtor filed case 09-50272; on January 28,
2009, HSBC’s Motion for Default was granted in the HSBC State Court Foreclosure Action.
3
  Case 12-50031 was dismissed with prejudice on May 21, 2012. The dismissal order barred the
Debtor from filing a Chapter 13 case for a one-year period.
4
  Case 12-51826, a Chapter 11 case, was dismissed with prejudice on January 3, 2013. The
dismissal order barred the Debtor from filing a Chapter 11 case for a two-year period.
                                                  6
 Case 19-51037       Doc 37     Filed 12/18/19       Entered 12/18/19 16:27:51        Page 7 of 9



       The pattern of the bankruptcy filings in both the HSBC State Court Foreclosure Action

and the U.S. Bank State Court Foreclosure Action close in time to scheduled law days compels

the conclusion the Debtor’s bankruptcy cases were filed to stay the progression of the foreclosure

proceedings.

                  The Debtor’s failure to perform the duties of a debtor and
                      to demonstrate a legitimate bankruptcy purpose

       In addition to frustrating the efforts of creditors by filing eleven bankruptcy cases since

2007, the Debtor’s previous filings indicate a lack of a legitimate bankruptcy purpose. As noted

above, two of the Debtor’s prior cases were dismissed with prejudice and with a bar to refiling.

Further, in bankruptcy cases 18-52572 and 18-50879, the Debtor attended the Section 341

Meeting of Creditors but failed to provide the Trustee with requested documents. In both of

those cases, the Section 341 Meeting was continued, and in both of those cases, the Debtor failed

to appear at the continued Section 341 Meeting. In bankruptcy case 17-50376, the Debtor did

not pay the filing fee required for amending his schedules, ECF No. 66, and the case was

dismissed for failure to file a third amended plan, ECF No. 84. An examination of the most

recent of Debtor’s previous bankruptcy filings display that the Debtor consistently does not

perform the duties of a debtor required under 11 U.S.C. § 521.

       Furthermore, the present case does not appear to have a legitimate bankruptcy objective.

At the time of the filing of this case, the Debtor had another case pending but dismissed within

the previous year. In accordance with section 362(c)(3), the automatic stay terminated on the

thirtieth day after filing the Debtor’s petition. See 11 U.S.C. § 362(c)(3). Although the

Bankruptcy Code allows a debtor to file a motion to continue the automatic stay beyond the

initial thirty days of the case, the Debtor failed to do so here. Also, the Debtor’s proposed plan

does not conform to the proofs of claim filed because it does not provide for payments to address

                                                 7
 Case 19-51037        Doc 37     Filed 12/18/19       Entered 12/18/19 16:27:51        Page 8 of 9



mortgage arrearages. ECF No. 14. In addition, the Debtor did not appear at the Section 341

Meeting scheduled for September 20, 2019 and did not appear at the continued Section 341

Meeting on October 11, 2019. ECF Nos. 21, 24. Finally, despite being on notice of the

possibility his case would be dismissed with prejudice, the Debtor did not respond to the

Trustee’s Motion to Dismiss and did not attend the November 14th hearing on that motion.

       In all, there is ample evidence that the Debtor has filed successive bankruptcy petitions to

stay the running of the law day in the HSBC and U.S. Bank State Court Foreclosure Actions and

not for any bankruptcy purpose. The Court can readily conclude that the Debtor has not

demonstrated good faith by filing this Chapter 13 case, and that dismissal of this case should be

with prejudice and conditioned on a two-year bar to filing.

       V.      Conclusion

       Even though a debtor has an absolute right to voluntarily dismiss a Chapter 13 case that

has not yet been converted under section 1307(b), “[t]his does not mean that the debtor can use

the commencement and voluntary withdrawal of [his] chapter 13 case as a tactic to harass and

frustrate [his] legitimate creditors. Hence, the voluntary dismissal is not the safety valve that it

may appear to be, and the court can impose conditions to protect against further abuse.”

Greenberg, 200 B.R. at 767.

       Accordingly, it is hereby

       ORDERED: The Debtor’s Motion to Dismiss pursuant to 11 U.S.C. § 1307(b) is

GRANTED, but with prejudice pursuant to 11 U.S.C. §§ 349 and 105, as cause exists to impose

conditions on the dismissal to prevent an abuse of process; and it is further




                                                  8
 Case 19-51037        Doc 37    Filed 12/18/19       Entered 12/18/19 16:27:51       Page 9 of 9



        ORDERED: The Debtor’s case is dismissed with prejudice with a two-year bar to filing

a bankruptcy petition under any chapter of the Bankruptcy Code from the date of the entry of this

Order; and it is further

        ORDERED: All other pending motions are moot due to the dismissal of this case; and it

is further

        ORDERED: At or before 4:00 p.m. on December 19, 2019, the Clerk’s Office shall

serve this Order upon the Debtor via Certified Mail, return receipt requested, at the address listed

on the Debtor’s Chapter 13 petition.



             Dated at Bridgeport, Connecticut this 18th day of December, 2019.




                                                 9
